                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JESSICA BURNSWORTH,                                       )
                                                          )
                 Plaintiff,                               )        Civil Action No. 19-650
                                                          )        Magistrate Judge Maureen P. Kelly
                          V,                              )
                                                          )        Re: ECF No. 11
WESTMORELAND COUNTY, a                                    )
Pennsylvania municipal corporation, and                   )
LISA HARKINS, as an individual                            )
                                                          )
                 Defendants.                              )



                                          OPINION AND ORDER

KELLY, Magistrate Judge

         Plaintiff Jessica Burnsworth ("Ms. Burnsworth") initiated this action against Defendants

Westmoreland County and Lisa Harkins (collectively, "the County"), alleging that Defendants

violated her First Amendment right of intimate association by terminating her employment in

retaliation for her relationship to her mother.

         Presently before the Court is a Motion to Dismiss filed on behalf of the County, ECF No.

11. For the following reasons, the Motion to Dismiss will be denied.

I.       FACTUAL AND PROCEDURAL BACKGROUND

         Westmoreland County employed Ms. Burnsworth and her mother, each as a Nurse Aid at

Westmoreland Manor, a county-operated nursing home. 1 On July 10, 2018, the County terminated

Ms. Burnsworth's mother after a co-worker accused her of using illegal drugs in the workplace.

In June 2018, Ms. Burnsworth had been advised that she was not clocking out properly for her



1
  In reviewing the Motion to Dismiss, the Court accepts as true all well-pleaded facts set forth in Ms. Bumsworth's
Complaint. Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).
 lunch breaks. On the day after her mother was terminated, Ms. Burnsworth announced to co-

 workers that she had properly clocked out for lunch and could not be subject to discipline for a

 time infraction.   That afternoon, Ms. Burnsworth was summoned to the Westmoreland Manor

 human resources office to speak with manager Defendant Lisa Harkins. Ms. Harkins stated that

 the co-worker who had reported Ms. Bumsworth's mother's drug use was fearful that Ms.

 Burnsworth would retaliate against her. Ms. Harkins stated that the mother-daughter relationship,

 coupled with a co-worker's fear of retaliation, presented a conflict of interest. Despite the absence

 of any verbal or written threats by Ms. Burnsworth regarding her mother's dismissa\, Ms.

 Burnsworth was suspended. The following week, the County notified Ms. Burnsworth that her

 employment was terminated. Under these circumstances, Ms. Burnsworth alleges that the County

 violated her First Amendment rights by terminating her in retaliation solely due to familial

· affiliation. ECF No. 1 ~ 32.

 II.     STANDARD OF REVIEW

         In assessing the sufficiency of the complaint pursuant to a motion to dismiss under Federal

 Rule of Civil Procedure 12(b)(6), the Court must accept as true all material allegations in the

 complaint and all reasonable factual inferences must be viewed in the light most favorable to the

 plaintiff Odd v. Malone, 538 F.3d 202, 205 (3d Cir. 2008). While a complaint does not need

 detailed factual allegations to survive the motion to dismiss, a complaint must provide more than

 labels and conclusions. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). A "formulaic

 recitation of the elements of a cause of action will not do." Id. (citing Papasan v. Allain, 478 U.S.

 265, 286 (1986)). "Factual allegations must be enough to raise a right to relief above the

 speculative level" and sufficient "to state a claim to relief that is plausible on its face." Twombly,

 550 U.S. at 555, 570.



                                                   2
         "The plausibility standard is not akin to a 'probability requirement,' but it asks for more

 than a sheer possibility that a defendant has acted unlawfully .... Where a complaint pleads facts

 that are 'merely consistent with' a defendant's liability, it 'stops short of the line between

 possibility and plausibility of 'entitlement to relief."' Ashcroft v. Iqbal, 556 U.S. 662,678 (2009)

· (quoting Twombly, 550 U.S. at 557).

         In other words, at the motion to dismiss stage, a plaintiff is required to make "a showing'

 rather than a blanket assertion of an entitlement to relief." Phillips v. County of Allegheny, 515

 F.3d 224, 232 (3d Cir. 2008). "This 'does not impose a probability requirement at the pleading

 stage,' but instead 'simply calls for enough facts to raise a reasonable expectation that discovery

 will reveal evidence of the necessary element."' Id. at 234, quoting Twombly, 550 U.S. at 556 n.

 3.

         To determine the sufficiency of a complaint, "a court ... must take three steps," that include

 (1) taking note of the elements a plaintiff must plead to state a claim; (2) identifying allegations

 that are merely legal conclusions "because they ... are not entitled to the assumption of truth;" and

 (3) assuming the veracity of all well-pleaded factual allegations and determining "whether they

 plausibly give rise to an entitlement to relief." Connelly v. Lane Constr. Corp., 809 F.3d 780, 787

 (3d Cir. 2016) (quoting Iqbal, 556 U.S. at 675, 679). If the court finds, even after construing the

 complaint in the light most favorable to the plaintiff, that the plaintiff is not entitled to relief, the

 court can dismiss the claim. Fowler v. UPMC Shadyside, 578 F.3d at 210.

 III.    DISCUSSION

         "The First Amendment protects two types of association: expressive and intimate.

 Generally speaking, expressive association protects the ability of individuals to gather in order to

 pursue 'political, social, economic, educational, religious, and cultural ends."' Schultz v. Wilson,



                                                    3
304 F. App'x 116, 120 (3d Cir. 2008), quoting Roberts v. United States, 468 U.S. 609,622 (1985).

"To come within the protection of expressive association, 'a group must engage in some sort of

expression, whether it be public or private."' Schultz, 304 F. App'x at 120, quoting Boy Scouts of

Arn. v. Dale, 530 U.S. 640, 648 (2000). In this instance, the allegations of the Complaint do not

implicate expressive association. Instead, Ms. Burnsworth alleges the violation of her right to

maintain an intimate relationship with her mother.

       In Roberts v. United States, 468 U.S. 609 (1985), the United States Supreme Court

recognized that certain intimate associations enjoy constitutional protection from interference by

governments. The Supreme Court held that "[t]he Bill of Rights ... must afford the formation and

preservation of certain kinds of highly personal relationships a substantial measure of sanctuary

from unjustified interference by the State." Id. at 618. The Supreme Court identified family

relationships as "exemplifying" the characteristics of such a protected relationship:

       [Families] are distinguished by such attributes as relative smallness, a high degree
       of selectivity in decisions to begin and maintain the affiliation, and seclusion from
       others in critical aspects of the relationship. As a general matter only relationships
       with these sorts of qualities are likely to reflec,t the considerations that have led to
       an understanding of freedom of association as an intrinsic element of personal
       liberty.

Id. at 619-20. A mother-daughter relationship falls within the small and selective family affiliation

protected by the First Amendment.

       In this case, the County appears to recognize the constitutional protection afforded this

relationship but contends that Ms. Burnsworth "fails to establish any connection between her

association with her mother and the resulting termination from her employment." ECF No. 12 at

2. Ms. Burnsworth responds that her Complaint plainly alleges that her termination occurred

solely because of (and in retaliation for) Ms. Burnsworth's relationship with her mother. ECF No.

17 at 4 ("Plaintiff clearly pled that her suspension was a result of Plaintiff's mother's

                                                  4
termination."). The Court agrees that Ms. Burnworth has clearly alleged that the County's stated

reason for her termination was her relationship with her mother. ECF No. 1 ~~ 20, 24, 25, 29.

       To determine whether the County's termination violates Ms. Bumsworth's right to

association, the Court "must identify the precise nature of the associational right in question, the

extent to which the state action regulates that right, and thus the appropriate level of scrutiny under

which to view that state action." Angstadt v. Midd-West School District, 377 F.3d 338, 343 (3d

Cir. 2004). In this case, the associational right has been identified, and Ms. Burnsworth has alleged

that her employment was terminated because of that association. Turning next to the level of

scrutiny to be applied, the United States Court of Appeals for the Third Circuit has held that "state

action that incidentally affects the parent-child relationship is subject to minimum scrutiny,

requiring only that the action rationally advance a legitimate government interest." Id. at 344,

citing Phila. Police & Fire Ass'n for Handicapped Children, Inc. v. City of Phila., 874 F.2d 156,

162-63 (3d Cir. 1989).

       Under the rational basis standard, the plaintiff has the burden of overcoming the

presumption of rationality. Id. Such an inquiry is fact based and, in this case, is premature given

the argument advanced by the County for dismissal. That said, the Third Circuit has alluded to

"the significance of the issues" implicated where a public officer was removed from his position

"because of the conduct of a family member." Murray v. Silberstein, 882 F.2d 61, 67 (3d Cir.

1989). At this early stage of the litigation, it is prudent to permit the development of a record to

determine whether the conduct alleged falls afoul of the First Amendment or occurred in pursuit

of a legitimate government interest.




                                                  5
IV.    CONCLUSION

       For the foregoing reasons, Defendants Motion to Dismiss is properly denied. Accordingly,

the following Order is entered:

                                             ORDER

       AND NOW, this 3rd day of February, 2020, upon consideration of Defendants' Motion to

Dismiss, ECF No. 11, and the briefs filed in support and in opposition thereto, and for the reasons

set forth in the accompanying Opinion, IT IS HEREBY ORDERED that the Motion to Dismiss is

DENIED.

       IT IS FURTHER ORDERED that, pursuant to Rule 4(a)(l) of the Federal Rules of

Appellate Procedure, if the Plaintiff wishes to appeal from this Order she must do so within thirty

(30) days by filing a notice of appeal as provided in Rule 3, Fed. R. App. P., with the Clerk of

Court, United States District Court, 700 Grant Street, Room 3110, Pittsburgh, PA 15219.




cc:    All counsel ofrecord by Notice of Electronic Filing




                                                6
